Supplement Dated August 22, 2014 To The Prospectus Dated April 28, 2014 Curian Variable Series Trust Please note that the changes apply to your variable annuity product(s). Please note that all changes are effective immediately. For the Curian/PineBridge Merger Arbitrage Fund, please remove all references to Meg Sullivan. This supplement is dated August 22, 2014. 1 Supplement Dated August 22, 2014 To The Statement of Additional Information Dated April 28, 2014 Curian Variable Series Trust Please note that the changes apply to your variable annuity product(s). Please note that all changes are effective immediately. For the Curian/PineBridge Merger Arbitrage Fund, please remove all references to Meg Sullivan. This supplement is dated August 22, 2014. 1
